Citation Nr: 1744535	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in December 2014, October 2015, May 2016, and July 2017 when it was remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge in a December 2015 video conference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2016 VA 21-526EZ, the Veteran filed a claim for service connection for a lung disability/pulmonary embolism and for an increased rating for his service-connected right knee tricompartmental osteoarthritis.  In an August 2017 VA 21-526EZ, the Veteran filed a claim for service connection for a kidney disability and for a heart disability.  And in a September 2017 VA 21-526EZ, the Veteran filed a claim for service connection for right leg chronic deep vein thrombosis and varicose veins, and an increased rating for left leg chronic deep vein thrombosis and varicose veins and an increased rating for lumbosacral strain and degenerative arthritis.  Inasmuch as these matters have not been adjudicated by the RO, and the claims for service connection for a lung disability/pulmonary embolism and for an increased rating for his service-connected right knee tricompartmental osteoarthritis were previously remanded by the Board but the requested instructions remain incomplete, they are remanded for appropriate action and initial adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims for service connection for a lung disability/pulmonary embolism, a kidney disability, a heart disability, right leg chronic deep vein thrombosis and varicose veins, an increased rating for service-connected right knee tricompartmental osteoarthritis, an increased rating for left leg chronic deep vein thrombosis and varicose veins, and an increased rating for lumbosacral strain and degenerative arthritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision by the Board on the Veteran's claim for TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims (to include initial adjudication of service connection for a lung disability/pulmonary embolism, a kidney disability, a heart disability, right leg chronic deep vein thrombosis and varicose veins, an increased rating for service-connected right knee tricompartmental osteoarthritis, an increased rating for left leg chronic deep vein thrombosis and varicose veins, and an increased rating for lumbosacral strain and degenerative arthritis).  The claims file should not be returned to the Board for adjudication of the claim for TDIU until the completion of the initial adjudication of the above claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

